    Case 1:19-cv-00531-AJT-MSN Document 6 Filed 07/29/19 Page 1 of 1 PageID# 17




                                 UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA

                                         Alexandria Division




Jorge Arellano,

                       Plaintiff,
                                                      Case No. l:19-cv-531



Clark Construetion Group,LLC,Grasslands
Farm,LLC,and Kathleen A. Montgomery,

                       Defendants.




                                 NOTICE OF VOLUNTARY DISMISSAL

        Pursuant to Federal Rule of Civil Procedure 41(a)(l)(i), Plaintiff Jorge Arellano, by and through

his undersigned counsel, hereby voluntarily dismisses this action with prejudice.


Respectfully submitted,
/s/ Nicholas Cooper Marritz                                 Date: July 2, 2019
Nicholas Cooper Marritz(VA Bar No. 89795)
 LEGAL AID JUSTICE CENTER
6066 Leesburg Pike, Suite 520
 Falls Church, VA 22041
 T:(703)778-3450                                                        yj
 F:(703)778-3454
 E: nicholas(giJustice4all.org

                                                          Anthony J.'
 Counselfor Jorge Arellano                                United States DIstri6l^udge
